NO. 4-07-0704             Filed 5/7/08

                    IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,      )   Appeal from
ex rel. TAMMI SUSSEN,                     )   Circuit Court of
          Petitioner-Appellee,            )   Champaign County
          v.                              )   No. 90L37
THOMAS G. KELLER,                         )
          Respondent-Appellant.           )   Honorable
                                          )   Brian L. McPheters,
                                          )   Judge Presiding.


         JUSTICE MYERSCOUGH delivered the opinion of the court:

         Petitioner, Tammi Sussen, and respondent, Thomas G.

Keller, are the parents of David, born December 17, 1987.      In

July 2007, the trial court entered an order directing Keller to

pay one-third of the cost of tuition, books, registration, rent,

and food for David to attend Lincoln College of Technology

(Lincoln College) in Indianapolis, Indiana.   Keller appeals.

Because the court abused its discretion by finding the cost to

attend Lincoln College was reasonable, we reverse and remand with

directions.

                          I. BACKGROUND

         In January 1990, the Illinois Department of Public Aid

filed a paternity complaint against Keller on Sussen's behalf.

In December 1990, the trial court entered a judgment of parentage

and order for support.   Keller was in arrears on his child-

support obligation several times over the years and support was

abated once due to Keller's unemployment.
            In August 2004, after Keller inherited $50,000, Keller

consented to $25,000 of the funds being deposited in a bank

account until further hearing could be held on Sussen's motion to

establish a trust for support and educational expenses.       In

October 2004, the trial court ordered that the $25,000 in the

bank account was to be used to support David and provide for

educational expenses should David decide to attend postsecondary

education and should the court order payment of such expenses.

Any funds remaining after such time would be returned to Keller.

The court also directed that $300 a month be distributed from the

bank account to Sussen as continuing child support for David.       In

January 2005, the court ordered $5,000 be distributed from the

account to Sussen as child support from the inheritance (20% of

$25,000) and $418 be distributed from the account to Sussen for

payment of a certain amount of David's orthodontic expenses.

            In June 2007, Sussen filed a petition for support for

educational expenses.    The petition alleged that David had been

accepted into a 15-month program at Lincoln College.    The

petition sought contribution from Keller for the expenses of

attending Lincoln College, including tuition, books, and fees

($26,753), rent ($4,125), living expenses, health and medical

insurance, and dental expenses.    According to the petition, David

obtained grants totaling $8,100, David and Sussen had applied for

loans, and David intended to work part-time.

            On June 28, 2007, the trial court held a hearing on the

petition.

                               - 2 -
     A. Testimony Pertaining to Lincoln College, Shawnee
            Community College, and Living Expenses

            The testimony established that David had graduated high

school where he had earned As and Bs.     David had focused on

automotive classes in high school and wanted to continue his

studies in that area.     David wanted to attend Lincoln College,

which offered a 15-month automotive-technology program that would

teach David how to service and repair motor vehicles.     When asked

why he was interested in Lincoln College, David stated, "It's

away from home.    I have heard really good stories about them."

David further explained that at Lincoln College, he did not have

to take any general-education classes, which explained why the

program took only 15 months--consisting of two terms or

sequences--to complete.     David met with a recruiter, who

explained that NASCAR and Mercedes-Benz hired graduates from

Lincoln College.    David did not know if he wanted to work for

either of those two companies.     David testified that when he

graduated, he would be "ASC" certified (the record does not

indicate what "ASC" certified means) and be fully trained in

high-performance automotive technology.     David did not know if

graduates from Shawnee were ASC certified.     The Lincoln College

materials admitted into evidence demonstrate that upon completion

of the program, students are awarded an associate-of-applied-

science degree.

            David intended to rent an apartment with two other

students.    The total rent per month was $799, of which David


                                - 3 -
would pay one-third.     The rent did not include gas and electric

costs.     Sussen estimated gas and electric costs would total

approximately $180 per month, of which David would pay one-third.

Sussen estimated David's food costs would total approximately

$200 per month.

            Keller provided information about Shawnee Community

College (Shawnee), which also offered an automotive-technology

program.     The Shawnee campus was located approximately 20 to 25

miles south of where Sussen and David lived.     Excerpts from the

Shawnee course catalog, admitted into evidence, demonstrated the

Shawnee program was a 67-hour program--approximately 21 months of

schooling--at a cost of $65 per credit hour, which totaled

$4,355.     Service fees totaled $402.

            According to the Shawnee materials, students in the

program receive an associate-of-applied-science degree upon

completion.     The Shawnee program is ASE certified ("ASE"

apparently stands for "automotive service excellence"), and

Shawnee is accredited by the North Central Association Commission

on Accreditation and School Improvement.     The Lincoln College

materials provide no information about accreditation.

            Sussen testified she did not look into the Shawnee

program "too much" because it did not offer what Lincoln College

offered and was a different program.     Sussen claimed the

automotive-technology course at Shawnee was not the same course

as offered by Lincoln College.     Sussen explained that Shawnee

"probably" offered a two- to four-year program while Lincoln

                                - 4 -
College offered a 15-month, high-performance maintenance program,

which is what David wanted.     The Lincoln College materials

indicate the program has a "[six]-[c]ourse [h]igh[-p]erformance

add-on program," but the record otherwise contains no information

about "high-performance maintenance."

            David testified Shawnee Community College did not seem

as good to him as Lincoln College.      David thought Lincoln College

was a "better fit" for him.     Sussen testified it would save money

and time if David attended Lincoln College because he would

become gainfully employed once he finished the program.

            Keller's objections to David attending Lincoln College

included the cost, the lack of accreditation, and the distance

from home.     Keller assumed David would live with Sussen if he

attended Shawnee.

  B. Testimony Regarding the Parents' Financial Circumstances

            Sussen testified that at the time of the hearing, she

earned $500 per week and expected to earn that sum through the

summer.     By late fall, Sussen would earn approximately $400 a

week.     Sussen testified she earned $14,000 to $18,000 in 2006.

Sussen's financial affidavit, contained in the record, indicated

Sussen had income of approximately $2,300 per month (excluding

the $300 a month in child support she had been receiving from

Keller) and received an additional $720 from "boarders."        Sussen

has a 12-year-old daughter for whom she received no child

support.     Sussen's stated expenses totaled approximately

$2,501.38, and she had no assets.

                                - 5 -
           According to Keller's testimony and financial

affidavit, Keller lived with his girlfriend, Laura Bower, in a

house Bower owned.     Keller paid Bower $360 a month toward her

house payment.     Keller was currently unemployed and on temporary

medical light duty following a "knee scope" to remove two-thirds

of the meniscus.     He last worked in May or June 2007 for Dash

Management, a maintenance-management company.       Keller testified

his previous job had "a lot of knee work, working on fryers and

grills and crawling around on my knees and climbing ladders."          He

did not expect to be able to return to that type of work but was

currently looking for employment.       He planned on building a deck

for a former employer to make money.       Keller had also applied for

unemployment and expected to receive $300 per week.

           Keller testified he earned $29,000 in 2006 and $22,000

in 2005.   Keller testified he averaged earnings of $22,000 a year

the past five or six years.     He confirmed that for 2005 and 2006,

child support was taken directly from the bank account

established for David.

           Keller's monthly expenses totaled approximately $1,900

(including car payments for his and Bower's vehicles).       His

assets included a 2001 Dodge Dakota (for which he was still

making payments) and a 1969 Harley Davidson motorcycle worth

$10,000.

           Keller testified he used the portion of the inheritance

not deposited in the bank account for David ($25,000) to pay

bills and living expenses and make repairs on the house.       Keller

                                - 6 -
also purchased a truck (which he no longer owned), shop

equipment, a car-hauling trailer, and a hot tub.     Keller gave

$8,000 to $10,000 of the inheritance to his girlfriend for money

he owed to her.

            Bowman testified she had lived with respondent for four

years.    They shared living expenses.   She used the money he gave

her from the inheritance to pay bills because Keller had been

"off work" for six months and had gotten behind on his bills and

living expenses.    Bower testified that because Keller was

currently unemployed, he was not paying one-half of the living

expenses.

          C. Testimony Regarding Funds Taken From Account

            Keller testified that the State of Illinois took

$4,098.51 from the bank account established for David to pay a

child-support arrearage for Betty Stockwill.     (In a document

contained in the record, Keller asserted he had consented to

adopt Betty years earlier.)    Keller testified he did not have the

funds to pay the arrearage and did not think he had any means of

stopping the State from taking the funds from the bank account.

Keller testified that when he spent the money from the

inheritance, he was not aware of the obligation owed to

Stockwill.    When the court held the hearing on the petition for

educational expenses, the bank account contained approximately

$5,000.

                      D. Trial Court's Ruling

            At the conclusion of the hearing, the trial court found

                               - 7 -
that whether Lincoln College was an accredited school did not

matter much given that David's goal was to be an automotive

mechanic and not to seek further education.   After examining all

the relevant factors, the court stated it "boils down to the ***

parties' abilities to pay for a very expensive school."     The

court characterized Lincoln College as a "proprietary school," a

for-profit business that provides training.   The court noted it

did not have information about any other proprietary school that

would cost substantially less than Lincoln College.     The court

concluded Lincoln College was an appropriate school for David's

interests and aptitude.

          The trial court then examined the parties' ability to

pay.   The court noted the bank account established for David

would have had an additional $4,000 available for David's

education had the State not taken the arrearage for Betty.        The

court also noted Keller had a motorcycle valued at $10,000.         The

court recognized that respondent was currently unemployed but

noted Keller admitted he was employable.   The court did not

determine the amount Keller could expect to earn in 2007, except

to state that it was not appropriate to find that Keller would

continue to earn $22,000 a year when in 2006 he earned $29,000.

The court ordered respondent to pay one-third of the cost of

attending Lincoln College, including living expenses.

          In July 2007, the trial court entered a written order.

The court calculated the total cost to attend Lincoln College,

including tuition, books, registration, rent, and food, was

                              - 8 -
$35,273.   The court ordered Keller to pay one-third ($11,757.67)

at a rate of $6,000 within 21 days and the remainder ($5,757.67)

30 days prior to the start of the second term at Lincoln College.

The court directed that the balance of the bank account

(approximately $5,000) be transferred to Sussen.

           This appeal followed.

                           II. ANALYSIS

           Keller appeals the trial court's order, arguing that

the cost to attend Lincoln College was not reasonable and Keller

did not have the means to pay those costs.

                      A. Standard of Review

           The parties assert appellate courts are split regarding

the appropriate standard of review.    We agree that the

appropriate standard of review is unclear.      This court has

routinely reviewed a trial court's decision to award educational

expenses for an abuse of discretion.      See In re Marriage of

Spear, 244 Ill. App. 3d 626, 629, 613 N.E.2d 358, 360 (1993)

(Fourth District reviewing for an abuse of discretion); In re

Marriage of Alltop, 203 Ill. App. 3d 606, 618, 561 N.E.2d 394,

402 (1990) (Fourth District reviewing for an abuse of

discretion).   However, in In re Support of Pearson, 111 Ill. 2d

545, 547, 490 N.E.2d 1274, 1275 (1986), the Illinois Supreme

Court reviewed an order for educational expenses under the

manifest-weight-of-the-evidence standard.

           When a party challenges a trial court's findings of

fact, the appellate court will affirm unless the court's findings

                              - 9 -
were against the manifest weight of the evidence.    See, e.g., In

re Estate of Lower, 365 Ill. App. 3d 469, 477, 848 N.E.2d 645,

652 (2006).   However, the ultimate decision whether to award

educational expenses should be reviewed for an abuse of

discretion.   See, e.g.,   In re Marriage of Hubbs, 363 Ill. App.

3d 696, 699-700, 843 N.E.2d 478, 482-83 (2006) (finding that a

trial court's determinations on dissipation and the valuation of

marital property should be reviewed under the manifest-weight-of-

the-evidence standard of review and that the review of the trial

court's determination on the ultimate division of marital

property should be conducted under an abuse-of-discretion

standard of review; the court noted that "dissipation and the

valuation of marital assets are generally factual determinations"

while "the circuit court's decision on the ultimate division of

marital property depends upon a circuit court's view of the facts

*** [and] statutory factors, and so the circuit court is accorded

more discretion").   Therefore, this court will review the trial

court's factual findings under the manifest-weight-of-the-

evidence standard, but we review the court's ultimate

determination for an abuse of discretion.

 B. Trial Court's Determination That the Cost To Attend Lincoln
 College Was Reasonable Was Against the Manifest Weight of the
   Evidence and the Court Abused Its Discretion by Ordering
             Keller To Pay One-Third of that Cost

         Keller argues nothing in the record shows that Lincoln

College was superior in any way or even equal to Shawnee.    We

agree.


                               - 10 -
            "A child does not have an absolute right to a college

education."     Spear, 244 Ill. App. 3d at 630, 613 N.E.2d at 360.

However, a trial court may order the payment of postsecondary

educational expenses, including college, professional, or other

training.     750 ILCS 5/513(a)(2) (West 2006); see also Rawles v.

Hartman, 172 Ill. App. 3d 931, 933, 527 N.E.2d 680, 681 (1988)

(section 513 of the Illinois Marriage and Dissolution of Marriage

Act (Dissolution Act) (Ill. Rev. Stat. 1985, ch. 40, par. 513) is

applicable to a proceeding brought under the Illinois Parentage

Act of 1984 (Parentage Act) (Ill. Rev. Stat. 1985, ch. 40, par.

2501 et seq.), and a court may provide for the education and

maintenance of a nonminor child born to unmarried parents).      The

payable expenses include, but are not limited to, room, board,

dues, tuition, transportation, books, fees, registration and

application costs, medical insurance, dental expenses, and living

expenses during the school year and periods of recess.     750 ILCS

5/513(a)(2) (West 2006).

            When deciding whether to require the payment of

postsecondary education expenses and the amount thereof, the

trial court should consider "all relevant factors that appear

reasonable and necessary."     750 ILCS 5/513(b) (West 2006).   The

statutory factors include (1) the financial resources of both

parents; (2) the standard of living the child would have enjoyed

had the marriage not been dissolved; (3) the child's financial

resources; and (4) the child's academic performance.     750 ILCS

5/513(b) (West 2006).     Other relevant factors include the cost of

                                - 11 -
the school, the programs offered at the school, how the school

meets the child's goals, the benefits the child will receive from

attending the school, and whether the parent needs to pay for a

private school education when adequate public schools are

available.    See Spear, 244 Ill. App. 3d at 630, 613 N.E.2d at

360-61 (citing cases);    In re Marriage of Schmidt, 292 Ill. App.

3d 229, 237, 684 N.E.2d 1355, 1361 (1997).

         The petitioner bears the burden of proving that the

respondent should contribute toward the college expenses of their

child and the burden of showing how much the respondent should

contribute.    See In re Marriage of Taylor, 89 Ill. App. 3d 278,

283, 411 N.E.2d 950, 954 (1980).    After the petitioner presents

her evidence, the respondent has the burden of going forward with

evidence that would "equally balance" the petitioner's evidence.

Taylor, 89 Ill. App. 3d at 283, 411 N.E.2d at 954; see also

Schmidt, 292 Ill. App. 3d at 239-40, 684 N.E.2d at 1362-63

(finding the respondent did not need to present his own evidence

to meet his burden of proof when the parties' child did not

provide any meaningful reasons for her choice of an out-of-state

school over the state schools; in such circumstances, the

respondent need only show the costs of the state schools and his

own financial situation).

         In this case, the record does not support the

conclusion that Keller should be ordered to pay one-third the

cost to attend Lincoln College when (1) Sussen and David did not

present sufficient reasons for David's choice of Lincoln College

                               - 12 -
over in-state schools and (2) Keller presented evidence that an

adequate, less-expensive public school was available.     In

determining whether to order contribution to the educational

expenses for a particular school, a court may consider whether

the child has access to a less-expensive public institution.

Schmidt, 292 Ill. App. 3d at 237, 684 N.E.2d at 1361; Pearson,

111 Ill. 2d at 551-52, 490 N.E.2d at 1277 (affirming the trial

court's order requiring the father to pay $100 per month toward

his son's education and reversing the appellate court order

directing the father to pay over $5,000 per year for his son to

attend an out-of-state technical school; the trial court did not

err by emphasizing the huge difference between the cost of the

technical school compared to the Illinois junior college that

offered a similar program).     Here, the trial court noted that the

parties did not present evidence of another proprietary school

that cost less than Lincoln College.     That analysis was wrong as

a matter of law.     The proper determination in this instance was

whether David had access to a less-expensive school, proprietary

or nonproprietary.     In this case, David had access to Shawnee,

which was considerably less expensive, and the record does not

support the conclusion that Shawnee was not a comparable program.

         The record indicated that Shawnee, an Illinois public

community college, also offered an automotive-technology program

that was ASE certified and awarded an associate-of-applied-

science degree.    The trial court concluded that the Shawnee

program "would not necessarily be directly equivalent even of the

                                - 13 -
Lincoln College" program.    However, nothing in the record

supports that conclusion.    No evidence was offered to demonstrate

the relative merits of Lincoln College versus Shawnee, such as

placement rates upon graduation or reputation in the industry.

See, e.g., Spear, 244 Ill. App. 3d at 631, 613 N.E.2d at 361

(noting that the affidavit from a school administrator would have

been more helpful had it stated the employment rate for

graduating students rather than that the school had "more

requests from employers" than could be filled).    Moreover, while

David and Sussen testified that NASCAR and Mercedes-Benz

recruited from Lincoln College, David was unsure whether he

wanted to pursue a job with either of those companies.

           In examining the exhibits tendered to the trial court,

this court notes that both programs apparently award an

associate-of-applied-science degree and certification upon

completion of the program.    David expressed a desire to avoid

general-education classes, which were not required at Lincoln

College.   However, the actual courses required by the Lincoln

College program are not contained in the record.    The general-

education classes to which David referred for the Shawnee program

appear to include a one-semester college orientation class, six

hours of technical communication, three hours of technical math,

and three hours of practical psychology.    Without any indication

of the actual courses required by the Lincoln College program,

the trial court had no basis on which to conclude that the

programs were not substantially equivalent, other than the

                               - 14 -
difference between a 15-month program and a 21-month program.

           Even though the Shawnee program is longer, and even

assuming David stayed in an apartment near Shawnee (rather than

live at home) and had living expenses similar to those in

Indianapolis, the cost of attending Lincoln College far exceed

the cost of attending Shawnee.   Using the trial court's

calculation of David's living expenses for 15 months at Lincoln

College ($8,520), David's living expenses to attend Shawnee would

be $11,928 for 21 months.   Adding that amount to the tuition cost

at Shawnee ($4,757) results in a total cost of $16,685 to attend

Shawnee.   In contrast, the cost to attend Lincoln College

(excluding the cost of books because the record contains no

evidence of the cost of books at Shawnee) totals $34,030.

           Nothing in the record indicates the reason for the huge

difference in cost.   David testified that Lincoln College offered

a "high[-]performance" program, but the record does not indicate

whether the high-performance course is included in the program

for which David enrolled.   The Lincoln College materials suggest

it is an "add-on program" which requires additional cost and

time.   Specifically, the Lincoln College materials noted:

"[Lincoln College] boasts *** a [six]-[c]ourse [h]igh[-]

[p]erformance add-on program."   Moreover, nothing in the record

indicates what a high-performance course is or whether Shawnee

offered such a course as well.   Therefore, the trial court's

conclusion that Shawnee was not a comparable school was against

the manifest weight of the evidence, and the court abused its

                              - 15 -
discretion by ordering Keller to pay one-third of the cost of

attending Lincoln College.   See, e.g. Spear, 244 Ill. App. 3d at

631, 613 N.E.2d at 361 (finding the trial court did not abuse its

discretion by denying the request for contribution to pay college

expenses at a nonaccredited Bible college); Schmidt, 292 Ill.

App. 3d at 240, 684 N.E.2d at 1363 (finding the trial court did

not err by ordering the father to pay one-half of the cost of

attending a state school instead of one-half of the cost of

attending the out-of-state school of his daughter's choice in

light of the father's financial circumstances and the fact that

no evidence was presented indicating why it was necessary or

appropriate for the daughter to attend the out-of-state school).

          This does not mean a child and custodial parent may

never choose a private or expensive school when other less-

expensive choices are available.   However, when a child wants to

attend an expensive school, the petitioner must present evidence

that (1) special programs or attributes of the school make the

additional costs reasonable under the circumstances or (2) the

more expensive school was necessary or more appropriate for the

child.   See, e.g., Schmidt, 292 Ill. App. 3d at 239-40, 684

N.E.2d at 1362-63.   The next issue the trial court must address

is whether the parents can afford such school.   See, e.g.,

Schmidt, 292 Ill. App. 3d at 240, 684 N.E.2d at 1363 (wherein the

"trial court then was able to draw the conclusion there was no

advantage shown to make [the father] pay more than the state[-]

school costs, particularly in view of his financial situation").

                              - 16 -
            Moreover, this conclusion does not interfere with the

custodial parent's authority to direct a child's education.

Here, David may attend whichever school Sussen and he choose.

Nonetheless, the courts must decide whether the noncustodial

parent must contribute to that education and in what amount.

See, e.g., Spear, 244 Ill. App. 3d at 629, 613 N.E.2d at 360

(rejecting the petitioning mother's argument that the trial court

interfered with her authority as the custodial parent to direct

her child's education).

            Keller also argues the trial court abused its

discretion by concluding that Keller had the ability to pay the

educational expenses.     "The court should not order a party to pay

more for educational expenses than he or she can afford."

Pearson, 111 Ill. 2d at 552, 490 N.E.2d at 1277.     The ability to

pay is determined based on the party's resources at the time of

the hearing.     Pearson, 111 Ill. 2d at 552, 490 N.E.2d at 1277.     A

court may award sums of money out of the property and income of

either parent.     750 ILCS 5/513(a) (West 2006).

             The record discloses the bank account established for

David contained approximately $5,000.     In addition, Keller owned

a motorcycle valued at $10,000.     Further, at oral argument,

Keller's counsel informed this court that Keller borrowed the

money to pay the educational expenses ordered by the trial court.

Here, the trial court did not abuse its discretion by concluding

that Keller had the ability to pay for David's educational

expenses.

                                - 17 -
         To conclude, the trial court abused its discretion by

directing Keller to pay the cost for David to attend Lincoln

College when an adequate public school was available.    On remand,

the trial court shall direct Keller to pay one-third of the total

cost to attend Shawnee for the completion of an associate-of-

applied-science degree in automotive technology.   Morever, the

court shall order Keller to pay one-third of the reasonable

living and transportation expenses David would have incurred by

attending that school (i.e., the cost to live at home with Sussen

and commute or to obtain an apartment near Shawnee).    If the

record is inadequate to make that determination, the court shall

hold a hearing for that purpose.   In addition, because the court

did not make any provision in its original order for medical and

dental expenses, the court may do so on remand.

                        III. CONCLUSION

         For the reasons stated, we reverse the trial court's

judgment and remand with directions.

         Reversed and remanded with directions.

         TURNER, J., concurs.

         COOK, J., dissents.




                               - 18 -
         JUSTICE COOK, dissenting:

         I respectfully dissent.      The majority concludes that

the trial court did not abuse its discretion by concluding that

Keller had the ability to pay for David's educational expenses

but did abuse its discretion by directing Keller to pay for the

school of David's choice when an adequate public school was

available.    Reevaluating the evidence, the majority concludes

that Sussen did not present evidence that the extra $17,345 it

would cost for David to go to Lincoln was reasonable, necessary,

or appropriate.    I disagree.

         Sussen presented evidence that the Lincoln program

lasted only 15 months and focused solely on David's area of

interest, high-performance automotive technology, and that two

well-known companies recruited from Lincoln.      On the other hand,

Shawnee would take at least 24 months to complete and would

involve taking general-education courses, and no evidence sug-

gested that Shawnee offered a high-performance program or that

top automotive companies recruited Shawnee graduates.

         Custodial parents are not free to choose a more expen-

sive school without reason.      As the majority noted, choosing a

more expensive school is only appropriate if the custodial parent

shows that "(1) special programs or attributes of the school make

the additional costs reasonable under the circumstances or (2)

the more expensive school was necessary or more appropriate for

the child."    Slip op. at 16, citing Schmidt, 292 Ill. App. 3d at

239-40, 684 N.E.2d at 1362-63.      Such restrictions are necessary

                                 - 19 -
to prevent cases where a custodial parent may abuse his or her

position of decision-making authority by allowing a child to

choose a more expensive school without good reason and then stick

the noncustodial parent with a larger bill.

         This does not appear to be a case where the child is

ambivalent about where he wants to go to college, so the custo-

dial parent picks the more expensive school to stick the

noncustodial parent with a larger bill.    First, Sussen and David

together are paying two-thirds of the more expensive school.

Sussen, a single mother who also cares for a 12-year-old daughter

for whom she receives no child support and who clearly does not

make more than $26,000 a year, is not financially able to pick an

expensive school just to spite Keller.    David found a school that

fit his career choice and presented the court with a reasonable

explanation as to why the more expensive school was more appro-

priate for him.

         Second, Sussen and David are not asking that Keller pay

a great amount more.   According to the majority's figure, they

are asking for Keller to pitch in $5,781 more (one-third of the

extra $17,345 it would cost for David to go to Lincoln), so that

David may go to the school more tailored to his aspirations.

         Finally, the evidence shows that David wants to be an

automotive mechanic who works with high-performance automotive

technology.   If he were forced to go to Shawnee, he would have to

take nonautomotive courses and attend for nine more months, and

he could not focus on high-performance technology.    The trial

                              - 20 -
court concluded that the evidence showed that Lincoln offers

special programs or has attributes that made the additional costs

reasonable or at least that the school was more appropriate for

David's chosen career path, justifying the added costs.    This

decision was not an abuse of discretion.

         While Sussen and David could have aided their case had

they presented more evidence regarding the special traits of

Lincoln's program and how it was more appropriate given David's

ambitions, their failure to do so should not be fatal.    Sussen

and David presented enough evidence to find that it was necessary

or appropriate for David to attend Lincoln.   When some evidence

is present to support a trial court's decision, this court should

not reweigh that evidence in order to reverse.




                             - 21 -